IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 95-31120

                           Summary Calendar


UNITED STATES OF AMERICA
                                             Plaintiff-Appellee,

                                versus

DONALD RAY OSBORNE
                                             Defendant-Appellant.




          Appeal from the United States District Court
              For the Middle District of Louisiana
                         (CR-95-4-B-M2)


                             July 17, 1996

Before HIGGINBOTHAM, DUHÉ, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     A failure to act with knowledge of a disparate impact upon

minorities does not constitute a failure to act because of a

disparate impact upon minorities. Congress need not agree with the

factual recommendations of a federal agency.

     AFFIRMED.




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.